MURRAY, C. J.
— In this case there is no statement of the evidence signed by the judge or agreed on by the parties. There is a certificate of the district judge, after the appeal was taken, that the record is correct; but this is insufficient. He is not required to certify to the correctness of a record, but in the preparation of statements on appeal to make that record which before was not, it is his duty to sign the same, which is certified to us as record.
In addition to this, it is no ground for new trial that the court admitted improper evidence on the trial unless it is shown that the same was objected to.
Judgment affirmed.
We concur: Heydenfeldt, J.; Terry, J.